116 F.3d 488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elmer P. VILD, Plaintiff-Appellant,v.C. KIMBALL ROSE, Judge, individually and in capacity asSuperior Court Judge;  Alan S. Kamin, Judge, individuallyand in capacity as Superior Court Judge;  Arizona StateCourt of Appeals;  Arizona Supreme Court, Defendants-Appellees.
No. 96-16349.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**Decided June 20, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-94-02545-EHC;  Earl H. Carroll, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Elmer P. Vild appeals pro se the district court's dismissal for failure to state a claim of his 42 U.S.C. § 1983 action against Arizona Superior Court judges Rose and Kamin, the Arizona Court of Appeals, and the Arizona Supreme Court, alleging he was denied due process during state proceedings.  We conclude the district court's dismissal was proper because Vild's claims are barred by the doctrine of judicial immunity and because Vild cannot use the federal courts to collaterally attack prior state proceedings.  See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995);  Mullis v. United States Bankruptcy Court, District of Nevada, 828 F.2d 1385, 1394 (9th Cir.1987), cert. denied, 486 U.S. 1040 (1988).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3